                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

PAMELA E STENZEL,

              Plaintiff,

v.                                                   Case No: 8:19-cv-1247-T-60SPF

EQUIFAX INFORMATION SERVICES,
LLC; EXPERIAN INFORMATION
SOLUTIONS, INC.; PORTFOLIO RECOVERY
ASSOCIATES, LLC; BANK OF AMERICA, N.A.;
AND JOHN DOE AND JANE DOE,


            Defendants.
___________________________________________/
                                         ORDER
       Before the Court is Pamela E. Stenzel’s (“Plaintiff”) Motion to Strike Defendant’s

Notice to Court of Attempted Unlicensed Practice of Law (“Motion to Strike”) (Doc. 34);

Plaintiff’s Motion to Compel (Doc. 37); and Plaintiff’s Motion to Set Aside Defendant’s

Objections, Opposition, and Immunities (Doc. 54). On October 28, 2019, a hearing was

held on Plaintiff’s motions.

       With respect to Plaintiff’s Motion to Strike, the Court finds that Portfolio Recovery

Associates, LLC’s Notice to Court of Attempted Unlicensed Practice of Law (Doc. 30)

properly raised concerns as to whether “Chandler D. Alexander” 1 was engaged in the



1
  It appears that Chandler D. Alexander’s real name is Kellis Dion Jackson. At the
hearing, Portfolio Recovery Associates, LLC’s counsel directed the Court’s attention to
United States v. Kellis Dion Jackson (a.k.a Chandler Dante Alexander), 8:17-cr-00506-T-
24AAS (M.D.FL), wherein Mr. Jackson was convicted of falsely stating that his name
unlicensed practice of law. On August 6, 2019, defense counsel received an email from

Mr. Alexander indicating that the pro se Plaintiff provided him with her “Power of

Attorney” and that he had “been tasked with assisting her in preliminary prosecuting her

lawsuit.” (Doc. 30-1). Mr. Alexander further represented that his “service[s] will

encompass and extend up until the filing and response(s) of all dispositive motions.” (Id.)

Mr. Alexander further stated that he was “instructed to field any and all settlement offers

in an attempt to resolve this matter without going to trial.” (Id.) In addition, Mr.

Alexander represented that Plaintiff did not object to a 30-day extension. (Id.) He also

indicted that he would be circulating a Notice of Case Management Report and requested

counsel’s availabilities so that “we may move forward with a phone conference shortly

thereafter.” (Id.) (emphasis added). The signature block at the bottom of the email

indicated that Mr. Alexander was with the “Alexander & Associates Law Group.” (Id.).

In a separate email on the same day, Mr. Alexander solicited defense counsel’s position

on Plaintiff’s motion for leave to amend. (Doc. 37-2). His email once again featured a

signature block at the bottom of the email indicating that Mr. Alexander was with the

“Alexander & Associates Law Group.” (Id.).

       “It is generally understood that the performance of services in representing another

before the courts is the practice of law.” Fla. Bar re Advisory Opinion, 265 So. 3d 447, 454

(Fla. 2018).    In The Fla. Bar v. Gordon, the Florida Supreme Court found that the

respondents had engaged in the unlicensed practice of law and enjoined them from:



was “Chandler Dante Alexander” on a passport application in violation of 18 U.S.C. §
1542. Mr. Jackson is currently appealing his conviction.


                                             2
       Either impliedly or expressly, personally or by use of advertisement,
       holding themselves out as lawyers and authorized to practice law in
       Florida and describing themselves as lawyers, attorneys, attorneys at
       law, esquire, counselor, counsel, or any other title that is designed to
       lead a member of the public into believing that respondents are licensed
       to practice law in Florida and able to render assistance with legal
       matters; [and]

       ***
       Corresponding with parties or the attorneys of parties as the
       representative of a client relative to legal matters

661 So. 2d 295, 295 (Fla. 1995). Likewise, the Florida Supreme Court has enjoyed a

nonlawyer from “appearing in any Florida court, directly or indirectly, as a spokesperson

or representative for litigants in any court proceeding.” The Fla. Bar v. Eubanks, 752 So.

2d 540, 545 (Fla. 1999). Moreover, the Florida Supreme Court has “repeatedly held that

the preparation of legal documents by a nonlawyer for another person to a greater extent

than typing or writing information provided by the customer on a form constitutes the

unlicensed practice of law.” The Fla. Bar v. Miravalle, 761 So. 2d 1049, 1051 (Fla. 2000).

       At the hearing, Plaintiff acknowledged that Mr. Alexander is not a licensed

attorney. Therefore, Mr. Alexander should not be holding himself out to the public as

someone from “Alexander & Associates Law Group” and able to render assistance to

Plaintiff on legal matters, including assistance with “preliminary prosecuting her lawsuit.”

In addition, Mr. Alexander should not be corresponding with defense counsel as the

representative or spokesperson for Plaintiff concerning this lawsuit. If Plaintiff wishes to

proceed with this case pro se (i.e. for oneself), she must represent herself and correspond

directly with the attorneys for the Defendants.




                                             3
       Accordingly, after consideration of the parties’ arguments and for the reasons

stated at the hearing, it is hereby

       ORDERED:

   1. Plaintiff’s Motion to Strike Defendant’s Notice to Court of Attempted Unlicensed

       Practice of Law (Doc. 34) is denied.

   2. Plaintiff’s Motion to Compel (Doc. 37) is granted to the extent that Defendants’

       attorneys are directed to timely respond to Plaintiff’s direct attempts in the future

       to confer pursuant to Local Rule 3.01(g). Plaintiff’s Motion to Compel is otherwise

       denied.

   3. Plaintiff’s Motion to Set Aside Defendant's Objections, Opposition, and

       Immunities (Doc. 54) is denied.

       ORDERED in Tampa, Florida, on October 28, 2019.




                                              4
